DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered. Claims 5-19 remain pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
Claim 5 recites the limitation “defining an opening extending between the hollow region and an external surface of the bar member for dispensing the lubricant directly from the hollow region through the opening in said bar member independent of contact between the opening from which the lubricant is output and skin of a user.” It is unclear what “independent of contact between the opening from which the lubricant is output and skin of a user” means. It is unclear if this is meant to define that opening does not contact the user or if the dispensing itself is done while not contacting the user or the dispensing action is not tied to the action of contacting the user. Applicant’s specification does not show “the opening” so it is unclear what is meant by this limitation. For the purposes of examination, the limitation will be interpreted as the dispensing action is not tied to the action of contacting the user. Claims 5-8 rejected on the same grounds due to their dependency.
Claim 9 recites the limitation “the lubricant being output directly from the hollow portion through the output port onto skin of a user independent of contact between the opening from which the lubricant is output and skin of a user” and is rejected due to the same reasons stated above in the rejection of claim 5. Claims 10-16 rejected on the same grounds due to their dependency.
Claim 17 recites the limitation “the lubricant to be dispensed from the hollow portion through the opening of the handle independent of contact between the opening from which the lubricant is output and skin of a user” and is rejected due to the same reasons stated above in the rejection of claim 5. Claims 18-19 rejected on the same grounds due to their dependency.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Owings (U.S. 6,543,954).
In regard to Claim 5, Black discloses a fascia tissue fitness device (see abstract) comprising: a bar member (Fig. 1, bar 100); at least one flower member connected to said bar member along a plane (Fig. 1, flower members 106a-106d), said at least one flower member including a plurality of finger members that are rigid and extend outward from said bar member (Fig. 1 finger members 108 on each flower member. Paragraph [0015] discloses the finger members may be rigid).
Black does not disclose the bar member defining a hollow region in which lubricant is stored; said bar member defining an opening extending between the hollow region and an external surface of the bar member for dispensing the lubricant directly from the hollow region through the opening in said bar member independent of contact between the opening from which the lubricant is output and skin of a user; and a pump in fluid communication with said hollow region, and configured to increase pressure in said hollow region to force lubricant from the hollow region through the opening.
However, Owings teaches an analogous massaging device (see abstract) comprising a bar member (Fig. 1, bar member 28) defining a hollow region in which lubricant is stored (Fig. said bar member defining an opening extending between the hollow region and external surface of the bar member(see Fig. 2, openings 41 between hollow region and external surface of device) for dispending the lubricant directly from the hollow region through the opening in said bar member (see col. 3, lines 35-38, lubricant is expelled through hollow region and through openings 41) independent of contact between the opening from which the lubricant is output and skin of a user (see Fig. 2 and col. 4, lines 1-16, the lubricant is output from openings 41 through action of squeezing the pump, operating independently from contacting the user with massage pad 38) and a pump (Fig. 2, 12) in fluid communication with said hollow region and configured to increase pressure in said hollow region to force lubricant from the hollow region through the opening (see Fig. 2 and col. 2, lines 10-25 and col. 4, lines 1-16, the pump is in fluid communication with the hollow region and, as the user squeezes the pump, lubricant is forced out of the hollow region through openings 41).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Black to have a hollow opening within the bar member containing lubricant, having an opening in the bar member to dispense the lubricant, and a pump to dispense the liquid therethrough, as taught by Owings, for the purpose of allowing the user to massage with lotion in one device that is convenient that allows a controlled way of applying the lubricant (see col. 1, lines 40-42 of Owings).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Owings (U.S. 6,543,954) as applied to claim 5 above, and further in view of Hauser et al. (US 6,536,970).
Regarding Claim 6, Black as modified by Owings discloses the massager of claim 5. Black does not disclose a removeable cartridge inclusive of the lubricant, said cartridge being configured to be inserted into said hollow region of said bar member.
However, Hauser teaches an analogous massage device (see abstract and Fig. 1) comprising a removeable cartridge inclusive of the lubricant (Fig. 1, cartridge 11 with lubricant 12, see col. 3, lines 33-35), said cartridge being configured to be inserted into said hollow region of said bar member (see Figs 2 and 3; see col. 3, lines 48-65, the cartridge is inserted into the hollow region within the bar member 18 via a screw mechanism).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Black to have a cartridge containing the lubricant that is inserted into the hollow member, as taught by Hauser, in order to provide the lubricant in a cartridge that can be easily replaced instead of requiring the user to refill the hollow bar manually, which may be messy.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Owings (U.S. 6,543,954) as applied to claim 5 above, and in further view of Mouatt (US PG Pub 20100191161).
In regard to Claim 7, Black as modified by Owings discloses the massager of claim 5, further comprising wherein said bar member includes a first end and a second end 
Black as modified by Owings does not disclose a removable member and wherein at least one of said first and second ends are adapted to receive said removable member.
However, Mouatt teaches a massager comprising a removable member (Fig. 4, module 80) and wherein at least one of said first and second ends are adapted to receive said removable member (Paragraph [0097] discloses securing the module 80 to end members 53 via plug 61).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the massager disclosed by Black as modified by Owings with the removable member taught by Mouatt in order to provide differing pressures via differently shaped massage surfaces for particular massage effects (Mouatt; Paragraph [0018]).
In regard to Claim 8, Black as modified by Owings and Mouatt discloses the massager of claim 7, wherein said removable member has a tapered shape with a curved tip (Annotated Figure Mouatt 4, the wider part tapers to a smaller part to a dull tip).

    PNG
    media_image1.png
    306
    368
    media_image1.png
    Greyscale

Annotated Figure 4: Mouatt

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Greonewold (U.S. 5,647,841).
In regard to Claim 9, Black discloses a massager comprising a bar member (Fig. 1, bar 102); at least one flower member connected to said bar member along a plane (Paragraph [0013]; Fig. 1, flower members 106a-106d), said at least one flower member including a plurality of finger members that are rigid and extend outward from said bar member (Fig. 1 finger members 108 on each flower member. Paragraph [0015] discloses the finger members may be rigid), said bar member including a first end, a second end (Fig. 1, a first and second end near each the left and right handles 105a,b), and a sidewall (the outside wall of the bar member running down its length).
Black does not disclose said bar member defining a hollow portion accessible (i) via an opening in the sidewall or (ii) towards the first or second ends, in which a lubricant is stored and dispensed via an output port further defined by said bar member and extending between the hollow portion and an external surface of said bar member, and lubricant being output directly from the hollow portion through the output port onto skin of a user independent of contact between the output port and skin of a user, the lubricant fully stored in a hollow region of the bar member prior to being dispensed from the output port. 
However, Groenewold teaches an analogous massager (see abstract and Fig. 1) wherein a bar member defines a hollow portion (see Fig. 1, bar member being the handle, hollow portion 16) accessible (i) via an opening in the sidewall (Fig. 1, opening 12, see col. 3, lines 5-6) in which a lubricant is stored (col. 16, line 6, “oil-storing chamber”) and dispensed via an output port further defined by said bar member and extending between the hollow portion and an external surface of said bar member (col. 3, lines 33-36; Fig. 1, holes 15 through which lubricant is dispensed), and lubricant being output directly from the hollow portion through the output port onto skin of a user independent of contact between the output port and skin of a user (col. 3, line 61 - col. 4, line 1; the pump draws oil through the hollow portion 16 and dispenses it through holes 15 to be applied to the user, the action being independent from contact of the user), the lubricant fully stored in a hollow region of the bar member prior to being dispensed from the output port (See Fig. 1 and col. 3, lines 5-6, the cap is screwed onto the opening of the hollow portion, therefore the lubricant is fully stored before the device is in use).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the massager disclosed by Black to contain an internal lotion reservoir and means for dispensing lotion as taught by Groenewold in order to enhance a massage with a lotion or other liquid to provide medicinal, cosmetic or cleansing properties (Groenewold col. 2, lines 6-9 and 30-35).
In regard to Claim 10, Black as modified by Groenewold discloses the massager of claim 9, wherein the hollow portion defines a reservoir into which the lubricant is inserted (Groenewold; col. 3, lines 5-6 discloses massage oil is stored in the chamber 16; see Fig. 1).
In regard to Claim 11, Black as modified by Groenewold discloses the massager of claim 10, further comprising an aperture defined by said bar member that, when a cap that seals the aperture is removed, the reservoir is exposed to enable a user to pour the lubricant into the reservoir (Groenewold; Fig. 1, cap 12; see col. 3, lines 5-6).
In regard to Claim 12, Black as modified by Groenewold discloses the massager of claim 9, wherein the opening is positioned along a plane in which the flower members are positioned (Given a plane intersection the bar member of Black, the flower members would be position along one side of the plane, and the flowers are modified by openings 15 of Groenewold to dispense lotion as described above).
In regard to Claim 13, Black as modified by Groenewold discloses the massager of claim 9, further comprising a pump mechanism that, when activated by a user, causes the lubricant to be expelled from the opening (Groenewold; col. 3, lines 60-65 discloses oil pump 9 to expel lubricant from openings 15).
In regard to Claim 17, Black discloses a massager comprising: a bar member (Fig. 1, bar 102); at least one flower member connected to said bar member along a plane (Paragraph [0013]; Fig. 1, flower members 106a-106d), the at least one flower member including a plurality of finger members that are rigid and extend outward from said bar member (Fig. 1 finger members 108 on each flower member. Paragraph [0015] discloses the finger members may be rigid); and a handle disposed on an end of said bar member (Fig. 1, handles 104a-b), 
Black does not disclose said handle defining (i) a hollow portion configured to store a lubricant, (ii) an opening extending between the hollow portion and an external surface of the handle through which the lubricant is dispensed, and (iii) an activation mechanism that, when depressed, causes the lubricant to be dispensed from the hollow portion directly though the opening of the handle independent of contact between the opening and skin of a user, the lubricant fully stored in a hollow region of the bar member prior to being dispensed from the output port.
However, Groenewold teaches an analogous massager (see abstract and Fig. 1) comprising a handle defining a hollow portion (see Fig. 1, hollow portion 16 in the handle) configured to store a lubricant (col. 16, line 6, “oil-storing chamber”) ii) an opening extending between the hollow portion and an external surface of the handle through which the lubricant is dispensed (col. 3, lines 33-36; Fig. 1, holes 15 through which lubricant is dispensed), and (iii) an activation mechanism that, when depressed causes the lubricant to be dispensed from the hollow portion directly though the opening of the handle (Fig. 1, button 3; see col. 3, lines 3-4 and lines 60-65, pushing button 3 causes pump 9 to draw oil from the hollow portion through openings 15) independent of contact between the opening and skin of a user (col. 3, line 61 - col. 4, line 1; the pump draws oil through the hollow portion 16 and dispenses it through holes 15 to be applied to the user, the action being independent from contact of the user), the lubricant fully stored in a hollow region of the bar member prior to being dispensed from the output port (See Fig. 1 and col. 3, lines 5-6, the cap is screwed onto the opening of the hollow portion, therefore the lubricant is fully stored before the device is in use).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the massager disclosed by Black to contain an internal lotion reservoir and means for dispensing lotion as taught by Groenewold in order to enhance a massage with a lotion or other liquid to provide medicinal, cosmetic or cleansing properties (Groenewold col. 2, lines 6-9 and 30-35).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Greonewold (U.S. 5,647,841), as applied to claim 9 above, and in further view of Mouatt (US PG Pub 20100191161).
In regard to Claim 14, Black as modified by Greonewold discloses the massager of claim 9, further comprising: a first handle and a second handle disposed on opposite ends of said bar member (Black; Fig. 1 handles 104a-b)
Black as modified by Greonewold does not disclose wherein at least one of said first and second handles is configured with a removable end having a tapered profile and rounded tip.
However, Mouatt teaches a massager wherein at least one of said first and second handles is configured with a removable end having a tapered profile and rounded tip (Fig. 1, Paragraph [0097] discloses handles 53 may be supplied with removable end modules 80 as seen in Fig. 4).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the massager disclosed by Black as modified by Greonewold with the removable member taught by Mouatt in order to provide differing pressures via differently shaped massage surfaces for particular massage effects (Mouatt; Paragraph [0018]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Greonewold (U.S. 5,647,841), further in view of Mouatt (US PG Pub 20100191161), as applied to claim 14 above, in further view of Clementes (U.S Patent 9237981).
In regard to Claim 15, Black as modified by Greonewold and Mouatt discloses the massager of claim 14, wherein the rounded tip has a 1 cm diameter curved tip (Paragraph .
Black as modified by Greonewold and Mouatt does not disclose the rounded tip is flexible.
However, Clementes teaches a massager comprising a flexible rounded tip (Col. 4, lines 17-27).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the rounded tip disclosed by Black as modified by Greonewold and Mouatt to be flexible as taught by Clementes in order to provide a soft surface for the user to apply massages to sensitive areas such as the scalp (Clementes; Col 4, lines 17-21).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Greonewold (U.S. 5,647,841) as applied to claim 17 above, and further in view of Shawan (U.S. PG Pub 20040208683).
In regard to Claim 18, Black as modified by Greonewold discloses the massager of claim 17, Black does not disclose a nozzle that is aligned with the opening said nozzle being configured to cause the lubricant to be sprayed when dispensed.
However, Shawan teaches an analogous massager (see abstract and Fig. 7) comprising a nozzle that is aligned with the opening (Fig. 7, nozzles 104 aligned with openings of conduit 102), said nozzle being configured to cause the lubricant to be sprayed when dispensed (Paragraph [0053] the lotions is sprayed out of the nozzles).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the bar member as disclosed by Black as modified by Greonewold with a nozzle to spray the lubricant, as taught by Shawan, to better distribute the lubricant over a larger surface area.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. PG Pub 20140243718) in view of Greonewold (U.S. 5,647,841), as applied in claim 17 above, and in further view of Dunmore (U.S. PG Pub 20050107724).
In regard to Claim 16, Black as modified by Greonewold discloses the massager of claim 17, but does not disclose wherein the hollow portion is configured to receive a cartridge inclusive of the lubricant.
However, Dunmore discloses a lubricant dispenser (Abstract discloses this includes lotion application) comprising a hollow portion (Fig. 5 hollow handle 18) is configured to receive a cartridge inclusive of the lubricant. (Paragraph [0030]; Fig. 5, cartridge 20 removable from handle 18 containing product).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the bar member as disclosed by Black as modified by Greonewold with the removable cartridge taught by Dunmore in order to provide the pump a replaceable source of lubrication compatible it’s arrangement in the handle of the massager (See Greonewold 
In regard to Claim 19, Black as modified by Greonewold discloses the massager of claim 17, but does not disclose wherein the hollow portion is configured to receive a cartridge inclusive of the lubricant.
However, Dunmore discloses a lubricant dispenser (Abstract discloses this includes lotion application) comprising a hollow portion (Fig. 5 hollow handle 18) is configured to receive a cartridge inclusive of the lubricant. (Paragraph [0030]; Fig. 5, cartridge 20 removable from handle 18 containing product).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the handle as disclosed by Black as modified by Greonewold with the removable cartridge taught by Dunmore in order to provide the pump a replaceable source of lubrication compatible it’s arrangement in the handle of the massager (See Greonewold fig. 1 and Dunmore Fig. 2, both teach an arrangement in which the pump and lubricant are stored within the handle).
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/10/2021, with respect to the rejection(s) of claims 5-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berke et al. (US 6,412,997) which discloses a dispenser and applicator for sunscreen; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799